DETAILED ACTION
In Reply filing on 6/29/22, claims 16-30 are pending. Claim 16-18 are amended. Claims 16-30 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 23-30 in the reply filed on 6/29/2022 is acknowledged.  Applicant amended claim 16 so that the combinations of Claims 23 and 27 now requires all of the particulars of the subcombination of Claim 16.  Therefore, the restriction is now withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/16/2022 and 1/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation
Claim 16 recites “a coalescing agent dispenser containing a coalescing agent”. The Examiner is interpreting “a coalescing agent” as a material or article worked upon by apparatus. It’s noted that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115. Therefore, if the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). In this case, a material dispenser has the structure to dispense any material contained in the dispenser, and the coalescing agent is considered a material worked upon by the apparatus. 
Claim 19 recites “the coalescing agent dispenser contains one or more of a colorless coalescing agent that absorbs at least 60% of light having a wavelength in the range of 800nm to 1350nm, a yellow coalescing agent that absorbs at least 60% of light having a wavelength in the range of 380nm to 500nm, a magenta coalescing agent that absorbs at least 60% of light having a wavelength in the range of 420nm to 600nm, and a cyan coalescing agent that absorbs at least 60% of light have a wavelength in the range of 520nm to 700nm”. The Examiner is interpreting “a coalescing agent” as a material or article worked upon by apparatus. Thus, the physical property of the coalescing agent does not limit the claimed apparatus. See MPEP 2115.
Claim 21 recites “a coalescence modifier agent dispenser containing a coalescence modifier agent”. The Examiner is interpreting “a coalescence modifier agent” as a material or article worked upon by apparatus. It’s noted that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. In this case, a material dispenser has the structure to dispense any material contained in the dispenser, and the coalescing modifier agent is considered a material worked upon by the apparatus. 
Claim 23 recites “a coalescence agent dispenser”. The Examiner is interpreting “a coalescence agent” as a material or article worked upon by apparatus. It’s noted that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. In this case, a material dispenser has the structure to dispense any material contained in the dispenser, and the coalescing agent is considered a material worked upon by the apparatus. 
Claim 24 recites “the coalescing agent dispenser contains one or more of a colorless coalescing agent that absorbs at least 60% of light having a wavelength in the range of 800nm to 1350nm, a yellow coalescing agent that absorbs at least 60% of light having a wavelength in the range of 380nm to 500nm, a magenta coalescing agent that absorbs at least 60% of light having a wavelength in the range of 420nm to 600nm, and a cyan coalescing agent that absorbs at least 60% of light have a wavelength in the range of 520nm to 700nm”. The Examiner is interpreting “a coalescing agent” as a material or article worked upon by apparatus. Thus, the physical property of the coalescing agent does not limit the claimed apparatus. See MPEP 2115.
Claim 29 recites “the coalescing agent dispenser contains one or more of a colorless coalescing agent that absorbs at least 60% of light having a wavelength in the range of 800nm to 1350nm, a yellow coalescing agent that absorbs at least 60% of light having a wavelength in the range of 380nm to 500nm, a magenta coalescing agent that absorbs at least 60% of light having a wavelength in the range of 420nm to 600nm, and a cyan coalescing agent that absorbs at least 60% of light have a wavelength in the range of 520nm to 700nm”. The Examiner is interpreting “a coalescing agent” as a material or article worked upon by apparatus. Thus, the physical property of the coalescing agent does not limit the claimed apparatus. See MPEP 2115.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16-19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200353684 (“Dudley”), in view of US 6849308 (“Speakman”).
Regarding claim 16, Dudley teaches a carriage assembly for an additive manufacturing machine (Fig. 1, [0085], “a z-axis elevator stage 14, also referred to as the construction frame”), comprising: 
a coalescing agent dispenser containing a coalescing agent ([0106], “a primary material dispenser 180”; As noted under Claim Interpretation, Dudley teaches a material dispenser, which has the required function to dispense material such as a coalescing agent contained within the dispenser); 
an array of light sources each to emit monochromatic light ([0152], “The lasing wavelength in a VCSEL is very stable, since it is fixed by the short (1-1.5-wavelength thick) Fabry-Perot cavity. Contrary to edge-emitters, VCSELs can only operate in a single longitudinal mode. Growth technology has improved such that VCSEL 3″ wafers are produced with less than a 2 nm standard deviation for the cavity wavelength. This allows for the fabrication of VCSEL 2-D arrays with little wavelength variation between the elements of the array (<1 nm full-width half-maximum spectral width).” Dudley teaches the light source emits light at a specific wavelength with little deviation, which is equivalent to monochromatic light source); 
and a carriage supporting the coalescing agent dispenser and the array of light sources to carry the coalescing agent dispenser and the array of light sources together back and forth over a build zone during manufacturing ([0004], “material dispensers and solidification areas rotating under a stationary build platform 16,18 is an alternative embodiment. Alternatively, the material dispenser, solidification and build platform 16,18 can be simultaneously or alternatively moved in a programmed manner.”); 
and wherein the array of light sources includes multiple arrays of light sources on the side of the coalescing agent dispenser (Fig. 18, “an array of individually addressable diodes 265 such as a micro-LED array 266, that can be used independently to control the solidification of the construction material 1704.”).
	Dudley does not teach the arrays of light sources are on different side of the coalescing agent dispenser such that one of the arrays leads the coalescing agent dispenser over the build zone during manufacturing and one of the arrays light bars trails the coalescing agent dispenser over the build zone during manufacturing.
	Speakman teaches a carriage assembly (Fig. 7, “piezoelectric device driven oscillation”), comprising a first array of light sources on one side of the coalescing agent dispenser (Fig. 22, LED array 1) and a second array of light sources on the other side of the coalescing agent dispenser (Fig. 22, LED array 2 is on the other side of printhead 1) such that one of the arrays leads the coalescing agent dispenser over the build zone during manufacturing and one of the arrays light bars trails the coalescing agent dispenser over the build zone during manufacturing (Fig. 22 Speakman shows when the carriage moves in a direction, one of the array leads the printhead and the other array trails the printhead over the irradiation zone).
Dudley and Speakman are both considered to be analogous to the claimed invention because they are both pertinent to the problem of carrying a dispenser and light source when moving across a build plate. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the carriage of printing apparatus in Dudley to incorporate the structure of placing the arrays of light sources on different side of the material dispenser as taught by Speakman, because this arrangement enables the printhead to print in a bi-directional mode, providing the same degree of radiation exposure irrespective of the forward or reverse direction print (Speakman, Col. 23, line 46-54).
Regarding claim 17, Dudley does not teach a first and a second light bars. 
Speakman further teaches a first light bar that includes the first array of light sources (Fig. 22, LED array 1) and a second light bar that includes the second array of light sources (Fig. 22, LED array 2).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the carriage of printing apparatus in Dudley to incorporate the structure of placing the arrays of light sources on different side of the material dispenser as taught by Speakman, because this arrangement enables the printhead to print in a bi-directional mode, providing the same degree of radiation exposure irrespective of the forward or reverse direction print (Speakman, Col. 23, line 46-54).
Regarding claim 18, Dudley teaches the light source emits monochromatic light ([0152], “The lasing wavelength in a VCSEL is very stable, since it is fixed by the short (1-1.5-wavelength thick) Fabry-Perot cavity. Contrary to edge-emitters, VCSELs can only operate in a single longitudinal mode. Growth technology has improved such that VCSEL 3″ wafers are produced with less than a 2 nm standard deviation for the cavity wavelength. This allows for the fabrication of VCSEL 2-D arrays with little wavelength variation between the elements of the array (<1 nm full-width half-maximum spectral width).” Dudley teaches the light source emits light at a specific wavelength with little deviation, which is equivalent to monochromatic light source), but does not specifically teach each array includes individual monochromatic light sources and each of the individual light sources or each of multiple groups of the individual light sources being individually addressable in the array to emit monochromatic light independent of any other light source or of any other group of light sources in the array.
Speakman further teaches each array includes individual light sources and each of the individual light sources or each of multiple groups of the individual light sources being individually addressable in the array to emit light independent of any other light source or of any other group of light sources in the array (Col. 15, line 12-16).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the light source of carriage in Dudley to incorporate the individually addressable light sources on different side of the material dispenser as taught by Speakman, because individually addressable light sources can provide different wavelength at different location of the build plate (Speakman, Col. 4, line 37-39).
Regarding claim 19, Dudley teaches each of the light sources is structured to emit monochromatic light in the range of one or more of 800nm to 1350nm, 380nm to 500nm, 420nm to 600nm, and 520nm to 700nm ([0115], “A light source suitable to effectively cure the photopolymer within 3-10 cc/sec comprising an array of micro LED (365-385 nm) to provide irradiation of the polymer”).
Dudley does not teach the property of the coalescing agent. However, as noted under Claim Interpretation, the physical property of the coalescing agent does not limit the claimed apparatus.
Regarding claim 21, Dudley teaches a coalescence modifier agent dispenser containing a coalescence modifier agent, the coalescence modifier agent positioned next to the coalescing agent dispenser between the light bars ([0093], “A secondary material dispenser can optionally be used to infuse the primary material with additional additives, pigments, dyes, coloring agents”; Fig. 10 shows the secondary material dispenser 184 is positioned next to the primary material dispenser 180; Similar to the claim limitation of “coalescence agent dispenser” in Claim 16, Dudley teaches a secondary material dispenser, which has the required function to dispense material such as a coalescing modifier agent contained within the dispenser).
Regarding claim 22, Dudley does not teach the carriage is a single carriage.
Speakman teaches the carriage is a single carriage (Fig. 7, the carriage for material dispenser and light source is a single carriage).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the carriage of printing apparatus in Dudley to incorporate the structure of placing the light source and material dispenser in a single carriage as taught by Speakman, because this arrangement enables moving the operating zone across the surface (Speakman, Col. 3, line 3-6).
Regarding claim 23, Dudley teaches a carriage assembly for an additive manufacturing machine (Fig. 1, [0085], “a z-axis elevator stage 14, also referred to as the construction frame”), comprising: 
a coalescing agent dispenser ([0106], “a primary material dispenser 180”; As noted under Claim Interpretation, Dudley teaches a material dispenser, which has the required function to dispense material such as a coalescing agent contained within the dispenser); 
an array of light sources each to emit monochromatic light ([0152], “The lasing wavelength in a VCSEL is very stable, since it is fixed by the short (1-1.5-wavelength thick) Fabry-Perot cavity. Contrary to edge-emitters, VCSELs can only operate in a single longitudinal mode. Growth technology has improved such that VCSEL 3″ wafers are produced with less than a 2 nm standard deviation for the cavity wavelength. This allows for the fabrication of VCSEL 2-D arrays with little wavelength variation between the elements of the array (<1 nm full-width half-maximum spectral width).” Dudley teaches the light source emits light at a specific wavelength with little deviation, which is equivalent to monochromatic light source); 
and a carriage supporting the coalescing agent dispenser and the array of light sources to carry the coalescing agent dispenser and the array of light sources together back and forth over a build zone during manufacturing ([0004], “material dispensers and solidification areas rotating under a stationary build platform 16,18 is an alternative embodiment. Alternatively, the material dispenser, solidification and build platform 16,18 can be simultaneously or alternatively moved in a programmed manner.”); 
and wherein the array of light sources includes multiple arrays of light sources on the side of the coalescing agent dispenser (Fig. 18, “an array of individually addressable diodes 265 such as a micro-LED array 266, that can be used independently to control the solidification of the construction material 1704.”).
	Dudley does not teach the arrays of light sources are on different side of the coalescing agent dispenser such that one of the arrays leads the coalescing agent dispenser over the build zone during manufacturing and one of the arrays light bars trails the coalescing agent dispenser over the build zone during manufacturing.
	Speakman teaches a carriage assembly (Fig. 7, “piezoelectric device driven oscillation”), comprising a first array of light sources on one side of the coalescing agent dispenser (Fig. 22, LED array 1) and a second array of light sources on the other side of the coalescing agent dispenser (Fig. 22, LED array 2 is on the other side of printhead 1) such that one of the arrays leads the coalescing agent dispenser over the build zone during manufacturing and one of the arrays light bars trails the coalescing agent dispenser over the build zone during manufacturing (Fig. 22 Speakman shows when the carriage moves in a direction, one of the array leads the printhead and the other array trails the printhead over the irradiation zone).
Dudley and Speakman are both considered to be analogous to the claimed invention because they are both pertinent to the problem of carrying a dispenser and light source when moving across a build plate. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the carriage of printing apparatus in Dudley to incorporate the structure of placing the arrays of light sources on different side of the material dispenser as taught by Speakman, because this arrangement enables the printhead to print in a bi-directional mode, providing the same degree of radiation exposure irrespective of the forward or reverse direction print (Speakman, Col. 23, line 46-54).
Regarding claim 24, Dudley teaches each of the light sources is structured to emit monochromatic light in the range of one or more of 800nm to 1350nm, 380nm to 500nm, 420nm to 600nm, and 520nm to 700nm ([0115], “A light source suitable to effectively cure the photopolymer within 3-10 cc/sec comprising an array of micro LED (365-385 nm) to provide irradiation of the polymer”).
Dudley does not teach the property of the coalescing agent. However, as noted under Claim Interpretation, the physical property of the coalescing agent does not limit the claimed apparatus.
Claims 20, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200353684 (“Dudley”), in view of US 6849308 (“Speakman”), further in view of US 20100173096 (“Kritchman”).
Regarding claim 20, Dudley does not teach each of the light sources is a single light source structured to emit monochromatic light with a spectral intensity at least 1X1012Wm-3sr-1
Kritchman teaches that it was known in the art at the time of the invention that the output radiation intensity should be maintained at a specific value ([0001], “The radiation source may emit light such as ultraviolet (UV) light according to predetermined working parameters, such as output radiation intensity and spectral region.”), and that it’s undesirable to have the radiation intensity lower due to deterioration of the light source ([0001], “The intensity of the light source, however, may decrease in more that 10% from various reasons including deterioration of the light source, deterioration of a reflector of the light source, appearance of mist or undesired splashes of material on the protective glass of and the like.”). For that reason, the radiation intensity of the light source would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the radiation intensity of the light source cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the radiation intensity of the light source in the apparatus of Dudley to obtain the desired characteristic of radiation output (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 25, Dudley does not teach each of the light sources is a single light source structured to emit monochromatic light with a spectral intensity at least 1X1012Wm-3sr-1.
Kritchman teaches that it was known in the art at the time of the invention that the output radiation intensity should be maintained at a specific value ([0001], “The radiation source may emit light such as ultraviolet (UV) light according to predetermined working parameters, such as output radiation intensity and spectral region.”), and that it’s undesirable to have the radiation intensity lower due to deterioration of the light source ([0001], “The intensity of the light source, however, may decrease in more that 10% from various reasons including deterioration of the light source, deterioration of a reflector of the light source, appearance of mist or undesired splashes of material on the protective glass of and the like.”). For that reason, the radiation intensity of the light source would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the radiation intensity of the light source cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the radiation intensity of the light source in the apparatus of Dudley to obtain the desired characteristic of radiation output (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 26, Dudley teaches the light source emits monochromatic light ([0152], “The lasing wavelength in a VCSEL is very stable, since it is fixed by the short (1-1.5-wavelength thick) Fabry-Perot cavity. Contrary to edge-emitters, VCSELs can only operate in a single longitudinal mode. Growth technology has improved such that VCSEL 3″ wafers are produced with less than a 2 nm standard deviation for the cavity wavelength. This allows for the fabrication of VCSEL 2-D arrays with little wavelength variation between the elements of the array (<1 nm full-width half-maximum spectral width).” Dudley teaches the light source emits light at a specific wavelength with little deviation, which is equivalent to monochromatic light source), but does not specifically teach each array includes individual monochromatic light sources and each of the individual light sources or each of multiple groups of the individual light sources being individually addressable in the array to emit monochromatic light independent of any other light source or of any other group of light sources in the array.
Speakman further teaches each array includes individual light sources and each of the individual light sources or each of multiple groups of the individual light sources being individually addressable in the array to emit light independent of any other light source or of any other group of light sources in the array (Col. 15, line 12-16).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the light source of carriage in Dudley to incorporate the individually addressable light sources on different side of the material dispenser as taught by Speakman, because individually addressable light sources can provide different wavelength at different location of the build plate (Speakman, Col. 4, line 37-39).
Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200353684 (“Dudley”), in view of US 6849308 (“Speakman”), further in view of US 20160311167 (“Gunther”).
Regarding claim 27, Dudley teaches an additive manufacturing machine ([0002], “devices for forming three-dimensional (3D) objects”), comprising: 
a layering device to layer powdered build material in a build zone ([0004], “the build platform 16,18 can be rotated, spreading liquid photo-active material resin over a solidification area, depositing and evenly spreading the photopolymer to a desired layer thickness.”);
a material dispenser ([0106], “a primary material dispenser 180”); 
an array of light sources each to emit monochromatic light ([0152], “The lasing wavelength in a VCSEL is very stable, since it is fixed by the short (1-1.5-wavelength thick) Fabry-Perot cavity. Contrary to edge-emitters, VCSELs can only operate in a single longitudinal mode. Growth technology has improved such that VCSEL 3″ wafers are produced with less than a 2 nm standard deviation for the cavity wavelength. This allows for the fabrication of VCSEL 2-D arrays with little wavelength variation between the elements of the array (<1 nm full-width half-maximum spectral width).” Dudley teaches the light source emits light at a specific wavelength with little deviation, which is equivalent to monochromatic light source) within a band of wavelengths that includes a peak light absorption of the coalescing agent ([0156], Dudley teaches the light source can provide energy at different wavelengths required by the photo-absorbing species); 
a carriage supporting the coalescing agent dispenser and the array of light sources to carry the coalescing agent dispenser and the array of light sources together back and forth over a build zone during manufacturing ([0004], “material dispensers and solidification areas rotating under a stationary build platform 16,18 is an alternative embodiment. Alternatively, the material dispenser, solidification and build platform 16,18 can be simultaneously or alternatively moved in a programmed manner.”); 
and a controller including executable instructions ([0086], “a print processor 100”) thereon to: cause the layering device to layer build material ([0087], “The build platform 16,18 can be lowered towards the solidification area 20 using z-axis stepper motors 114; a sensor 124 can be used to determine when the desired layer-height of an object to be produced has been reached.”).
	Dudley does not teach the arrays of light sources are on different side of the coalescing agent dispenser such that one of the arrays leads the coalescing agent dispenser over the build zone during manufacturing and one of the arrays light bars trails the coalescing agent dispenser over the build zone during manufacturing.
	Speakman teaches a carriage assembly (Fig. 7, “piezoelectric device driven oscilattion”), comprising a first array of light sources on one side of the coalescing agent dispenser (Fig. 22, LED array 1) and a second array of light sources on the other side of the coalescing agent dispenser (Fig. 22, LED array 2 is on the other side of printhead 1) such that one of the arrays leads the coalescing agent dispenser over the build zone during manufacturing and one of the arrays light bars trails the coalescing agent dispenser over the build zone during manufacturing (Fig. 22 Speakman shows when the carriage moves in a direction, one of the array leads the printhead and the other array trails the printhead over the irradiation zone).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the carriage of printing apparatus in Dudley to incorporate the structure of placing the arrays of light sources on different side of the material dispenser as taught by Speakman, because this arrangement enables the printhead to print in a bi-directional mode, providing the same degree of radiation exposure irrespective of the forward or reverse direction print (Speakman, Col. 23, line 46-54).
Dudley does not teach the dispenser contains a coalescing agent and the controller causes the coalescing agent dispenser to dispense the coalescing agent on to layered build material in a pattern of an object slice.
Gunther teaches an additive manufacturing device ([0001], “a device for producing three-dimensional models”), comprising a coalescing agent dispenser containing a coalescing agent (Fig. 1, “an ink jet print head (100)”; [0101], “liquid binding agent”) and a controller causes the coalescing agent dispenser to dispense the coalescing agent on to layered build material in a pattern of an object slice ([0100], “After a coating process, a liquid is printed on the layer with the aid of an ink jet print head (100) (FIG. 2(b)). The print image corresponds to the section of the component at the present build height of the device. The fluid strikes and slowly diffuses into the particulate material.”).
	Dudley and Gunther are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing apparatus in Dudley to incorporate the binding agent in a dispenser as taught by Gunther, because it’s the fastest method of 3D printing (Gunther, [0004]).
Regarding claim 29, Dudley teaches each of the light sources is structured to emit monochromatic light in the range of one or more of 800nm to 1350nm, 380nm to 500nm, 420nm to 600nm, and 520nm to 700nm ([0115], “A light source suitable to effectively cure the photopolymer within 3-10 cc/sec comprising an array of micro LED (365-385 nm) to provide irradiation of the polymer”).
Dudley does not teach the property of the coalescing agent. However, as noted under Claim Interpretation, the physical property of the coalescing agent does not limit the claimed apparatus.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200353684 (“Dudley”), in view of US 6849308 (“Speakman”) and US 20160311167 (“Gunther”), as applied in Claim 27, further in view of US 20050087903 (“Farr”).
	Regarding claim 28, Dudley does not teach a coalescence modifier agent dispenser containing a coalescence modifier agent, the coalescence modifier agent positioned next to the coalescing agent dispenser between the first array of light sources and the second array of light sources, 
and wherein the controller includes executable instructions thereon to cause the coalescence modifier agent dispenser to dispense the coalescence modifier agent on to layered build material bordering patterned build material, on to patterned build material, or on to build material bordering patterned build material and on to patterned build material.
	Farr teaches a coalescence modifier agent dispenser containing a coalescence modifier agent, the coalescence modifier agent positioned next to the coalescing agent dispenser between the first array of light sources and the second array of light sources, and wherein the controller includes executable instructions thereon to cause the coalescence modifier agent dispenser to dispense the coalescence modifier agent on to layered build material bordering patterned build material, on to patterned build material, or on to build material bordering patterned build material and on to patterned build material ([0023], “As a desired three-dimensional ceramic object is formed, the computing device (140) may controllably position the moveable carriage (120) and direct one or more of the dispensers (not shown) to controllably dispense a jetted solubilizing binder at predetermined locations within the fabrication bin (110) thereby forming a pre-ceramic object that represents the desired three-dimensional object.”; [0005], “the solubilizing binder includes wetting agents, humectants, pH modifiers, and surfactants”).
	Dudley and Farr are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing apparatus in Dudley to incorporate the plurality of dispensers including binding agent modifier in a dispenser as taught by Farr, because modifier such as colorants can add different color to the 3D object (Farr, [0039]).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200353684 (“Dudley”), in view of US 6849308 (“Speakman”) and US 20160311167 (“Gunther”), as applied in Claim 27, further in view of US 20100173096 (“Kritchman”).
Regarding claim 30, Dudley does not teach each of the light sources is a single light source structured to emit monochromatic light with a spectral intensity at least 1X1012Wm-3sr-1
Kritchman teaches that it was known in the art at the time of the invention that the output radiation intensity should be maintained at a specific value ([0001], “The radiation source may emit light such as ultraviolet (UV) light according to predetermined working parameters, such as output radiation intensity and spectral region.”), and that it’s undesirable to have the radiation intensity lower due to deterioration of the light source ([0001], “The intensity of the light source, however, may decrease in more that 10% from various reasons including deterioration of the light source, deterioration of a reflector of the light source, appearance of mist or undesired splashes of material on the protective glass of and the like.”). For that reason, the radiation intensity of the light source would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made.  As such, without showing unexpected results, the radiation intensity of the light source cannot be considered critical.  Accordingly, one of ordinary skill in the art at the time the invention was made would have optimized, by routine experimentation, the radiation intensity of the light source in the apparatus of Dudley to obtain the desired characteristic of radiation output (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744